Lee Ann Marie /s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       May 21, 2014

                                   No. 04-14-00014-CV

                            Sherman Patrick Wayne MILLER,
                                       Appellant

                                             v.

                                 Lee Ann Marie MILLER,
                                        Appellee

               From the 79th Judicial District Court, Jim Wells County, Texas
                             Trial Court No. 12-12-51753-CV
                      Honorable Richard C. Terrell, Judge Presiding


                                      ORDER
       Sonia G. Trevino's notification of late reporter's record is hereby GRANTED. Time is
extended to July 1, 2014.



                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of May, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court